Citation Nr: 1742316	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-13 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent for residuals of chronic lumbar strain.

2.  Entitlement to an increased evaluation in excess of 10 percent for lower left lumbar radiculopathy associated with residuals of chronic lumbar strain.

3.  Entitlement to an increased evaluation in excess of 10 percent for lower right lumbar radiculopathy associated with residuals of chronic lumbar strain.

4.  Entitlement to service connection for right shoulder degenerative joint disease.

5.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1943 to July 1944.

This matter comes before the Board of Veterans' Appeals (Board) from September 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

The record reflects that the Veteran was scheduled for a Board hearing via live video teleconference at the RO for September 15, 2017.  On September 11, 2017, the RO received notification that the Veteran was ill and had requested that his currently scheduled Board hearing be rescheduled for a later date.  There is no indication that the Veteran's hearing has been rescheduled.

Rule 704 provides that, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the schedule hearing date.  A motion for a new hearing date following a failure to appear for a scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704 (d).

Here the Veteran has clearly notified VA in a timely manner before the commencement of the hearing and has even provided good cause for his request to reschedule.  Therefore the Board finds that the Veteran has submitted a timely request with good cause to reschedule his hearing and such should be afforded the Veteran.  Accordingly, the Veteran's claim should be returned to the RO so that a Board hearing via live video teleconference at the RO may be appropriately scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Reschedule the Veteran for a Board hearing via live video teleconference at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




